Citation Nr: 1143690	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's attempt to reopen a claim of entitlement to service connection for a seizure disorder.  

On September 22, 2010, the Veteran appeared at the North Little Rock RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

In a January 2011 decision, the Board reopened the claim and remanded the case to the RO for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in August 2011.  


FINDING OF FACT

The Veteran's seizure disorder was first manifested many years after military service and is not attributable to his period of military service.  


CONCLUSION OF LAW

The Veteran does not have a seizure disorder that is the result of disease or injury incurred in or aggravated by active military service; epilepsy may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2007 from the RO to the Veteran, which was issued prior to the RO decision in October 2007.  An additional letter was issued in January 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The record indicates that the Veteran served on active duty from September 1975 to September 1978.  The service treatment records, including the September 1975 enlistment examination, are completely negative for complaints or clinical findings of a seizure disorder.  On the occasion of the separation examination in August 1978, the Veteran denied having any history of epilepsy or fits or any periods of unconsciousness.  A neurologic evaluation was normal.  

Post-service treatment reports, including VA as well as private treatment reports, dated from November 1987 to October 2002, show that the Veteran first received treatment for an episode of seizure in November 1999.  The record indicates that the Veteran was found lying on the floor in his house in November 1999; he appeared disoriented and confused.  He was diagnosed with possible seizure activity.  A May 2001 treatment note indicates that the Veteran was seen for evaluation of a history of a seizure disorder, diagnosed 2 years earlier; it was noted that he had his last seizure three months earlier.  Following an evaluation, he was diagnosed with a seizure disorder.  During an outpatient evaluation in June 2001, the Veteran reported that he began having seizures in 1986 after he was hit by a truck tailgate.  The Veteran indicated that he began having what he calls nighttime seizures, approximately 2 times per week in which he would wake up in the morning with stiff muscles and aching joints; he stated that these nighttime seizures have continued since 1986.  The Veteran reported having his "falling out" seizures approximately two years earlier.  He stated that he has injured himself during these episodes; he had an accident while driving his car as well.  The assessment was history of seizures.  

Received in April 2004 were VA progress notes dated from August 2001 to March 2004.  These records do not show any treatment for a seizure disorder.  

At his personal hearing in September 2005, the Veteran testified that he had an incident while on active duty; thereafter, he experienced sweating, but he did not think much about it.  The Veteran indicated that the doctors told him that he was having miniature seizures.  The Veteran also reported an incident when he was struck in the head by a tailgate and knocked him out; he did not seek any treatment at that time.  

Received in July 2006 was a buddy statement from A. R., indicating that he was stationed with Veteran at Fort Carson, Colorado.  A. R. noted that the Veteran sustained a head injury during field training and was knocked unconscious.  A.R. noted that after the injury, the Veteran was absent-minded, and started to forget things, including an arranged outing with A.R. and his wife.  A.R. noted that when he and his wife showed up at the Veteran's home, the Veteran had forgotten that they had made plans to get together that day.  

Received in July 2007 was an emergency room record, which shows that the Veteran was involved in a motor vehicle accident; it was noted that the Veteran had not taken his seizure medication in the last 2 months.  The assessment was motor vehicle accident, probably status post seizure activity.  

The Veteran was afforded a VA examination in February 2011.  At that time, he reported that his last seizure occurred in December 2010; he stated that he completely passed out, and they told him that he had a grand mal seizure.  The examiner stated that he reviewed the chronological records of his seizure disorder as well as his other medical history; he stated that he has been off alcohol for three months.  Following a physical examination, the impression was seizure disorder, etiology undetermined.  The examiner stated that, when he reviewed the record chronologically, he could not relate the seizures to service.  The examiner noted that the Veteran reported being hit in the head with a tailgate in 1976 and he was knocked out; he stated that he did not visit a doctor after that and would not have any medical records.  The examiner also noted that in 1978 and 1980, the Veteran denied any form of head trauma or unconsciousness.  The examiner related that the first diagnosis of seizure was actually in 1990 at Southwest Medical Center and then later at the VA in Little Rock; he stated that he could not relate those to being service connected.  

III.  Analysis

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service and an epilepsy manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93(1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77(Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355(Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307(2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71(1994); Charles v. Principi, 16 Vet. App 370, 374(2002).  

The Veteran is seeking service connection for a seizure disorder, which he believes developed as a result of an accident in service.  However, after review of the record, the Board finds that the preponderance of the evidence is against the claim.  

The service treatment records (STRs) do not show that the Veteran had a seizure disorder while on active duty.  The records are negative for any signs, symptoms, treatment, or diagnosis of a seizure disorder.  In fact, during the August 1978 separation examination, the Veteran denied any history of epilepsy or fits or any periods of unconsciousness.  A neurologic evaluation was normal.  Although the Veteran has reported experiencing symptoms of a seizure disorder since 1986, the first clinical documentation of the onset of a chronic seizure disorder is dated in November 1999.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330(Fed. Cir. 2000).)  

In addition, there is no persuasive evidence indicating that there is a relationship between the Veteran's current seizure disorder and service.  The February 2011 VA  examiner reviewed the medical records, examined the Veteran, and offered his opinion that he could not relate the seizures to service.  In support of his opinion, the examiner mentioned that, in 1978 and 1980, the Veteran specifically denied any form of head trauma or unconsciousness.  There is no medical opinion of record to the contrary.  The Veteran has not submitted any competent medical evidence of a nexus to service.  The Board finds that the medical evidence is more convincing than the lay statements.  This is especially so because the Veteran's statement as to continuity of symptoms is contradicted by the STRs themselves, which do not reflect any incident or complaints of or seizure activity during service, and in fact show a normal neurological system at separation.  The Board therefore finds that the Veteran's statements of continuity are not credible.  Even the VA examiner, after consideration of the Veteran's self-reported history, implicitly rejected the notion that the Veteran had been experiencing seizures since military service.  The examiner indicated that this was because of the medical record showing no history of unconsciousness at the time the Veteran separated from service.  Therefore, the Board concludes that the evidence does not warrant a grant of service connection for a seizure disorder.  (There is also no indication that a seizure disorder was manifested during the one-year period following separation from service.  38 C.F.R. §§ 3.307, 3.309.)

In light of the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a seizure disorder, including as a presumptive disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a seizure disorder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


